           Case 2:15-cv-01786-APG-DJA Document 388
                                               387 Filed 10/27/20
                                                         10/26/20 Page 1 of 7
                                                                            3


 1    DENNIS L. KENNEDY
      Nevada Bar No. 1462
 2    JOSEPH A. LIEBMAN
      Nevada Bar No. 10125
 3    JOSHUA P. GILMORE
      Nevada Bar No. 11576
 4    ANDREA M. CHAMPION
      Nevada Bar No. 13461
 5    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 6    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 7    Facsimile: 702.562.8821
      DKennedy@BaileyKennedy.com
 8    JLiebman@BaileyKennedy.com
      JGilmore@BaileyKennedy.com
 9    AChampion@BaileyKennedy.com

10    Attorneys for Defendants and Counterclaimant
      RUSSELL J. SHAH, M.D.; DIPTI R. SHAH,
11    M.D.; RUSSELL J. SHAH, MD, LTD.; DIPTI
      R. SHAH, MD, LTD.; and RADAR
12    MEDICAL GROUP, LLP dba UNIVERSITY
      URGENT CARE
13
                                     UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA

15    ALLSTATE INSURANCE COMPANY,
      ALLSTATE PROPERTY & CASUALTY
16    INSURANCE COMPANY, ALLSTATE                            Case No. 2:15-cv-01786-APG-CWH
                                                                                        DJA
      INDEMNITY COMPANY, and ALLSTATE
17    FIRE & CASUALTY INSURANCE                              STIPULATION AND ORDER TO
      COMPANY,                                               AMEND THE STIPULATED
18                         Plaintiffs,                       CONFIDENTIALITY AGREEMENT
                                                             AND PROTECTIVE ORDER
19                    vs.

20    RUSSELL J. SHAH, M.D.; DIPTI R. SHAH,
      M.D.; RUSSELL J. SHAH, MD, LTD.; DIPTI R.
21    SHAH, MD, LTD.; and RADAR MEDICAL
      GROUP, LLP dba UNIVERSITY URGENT
22    CARE, Does 1-100, and ROES 101-200,

23                                    Defendants.

24

25            The parties, by and through their respective counsel of record, hereby stipulate and agree to

26   amend the Stipulated Confidentiality Agreement and Protective Order (“Stipulated Protective

27   Order”), previously entered by this Court on May 20, 2016 [ECF No. 39].

28   ///

                                                    Page 1 of 3
           Case 2:15-cv-01786-APG-DJA Document 388
                                               387 Filed 10/27/20
                                                         10/26/20 Page 2 of 7
                                                                            3


 1            Specifically, the parties stipulate and agree to amend the definition of “Confidential
 2   Information” in Section II of the Stipulated Protective Order to now read as follows:
 3                   “Confidential Information” shall mean and include information,
                     testimony, interrogatory responses, responses to requests for
 4                   admissions, documents, materials, items and tangible things produced,
                     disclosed or otherwise exchanged in discovery in this action, regardless
 5                   of the medium or manner generated, stored or maintained (collectively,
                     “Discovery Material”), (i) which has not been made public, and (ii)
 6                   which constitutes protected health information (as defined under
                     HIPAA) pertaining to those non-parties (a) who are identified (by
 7                   initials) in Exhibit “A” to the Amended Complaint for Damages and
                     Demand for Jury Trial [ECF No. 41] (the “Amended Complaint”) or (b)
 8                   who are identified (by initials) in Exhibit “C” to this protective order in
                     regards to Defendants’ Amended Counterclaims [ECF No. 145] (the
 9                   “Amended Counterclaims”), and/or (iii) which constitutes trade secrets,
                     confidential research and development information, know-how,
10                   proprietary data, commercial information, company policies or
                     practices, financial information, accounting information, business
11                   strategies, personnel files, and/or highly personal and sensitive
                     information, (iv) which the producing party maintains in confidence,
12                   and; (iv) which the producing party in good faith believes that the
                     unprotected disclosure or production of which may result in economic
13                   or competitive injury or harm to or invasion of its rights or the rights of
                     a non-party to this action.
14

15            The parties further stipulate and agree that Exhibit “C”, as referenced in the above amended
16   definition of “Confidential Information,” a copy of which is attached hereto, shall be deemed to be
17   affixed to and made a part of the Stipulated Protective Order.
18            The parties further stipulate and agree that compliance with Section 4.4 of the Stipulated
19   Protective Order is not required prior to any disclosure or use of protected health information for
20   those patients identified (by initials) in Exhibit “C.”
21            This Stipulation is brought in good faith and not for the purpose of delay.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    Page 2 of 3
       Case 2:15-cv-01786-APG-DJA Document 388
                                           387 Filed 10/27/20
                                                     10/26/20 Page 3 of 7
                                                                        3


 1           Based on the foregoing, the parties respectfully request that the Court approve this
 2   Stipulation and hereby amend the Stipulated Protective Order as outlined above. Except as amended
 3   by this Stipulation, all provisions of the Stipulated Protective Order shall remain unmodified and in
 4   full force and effect.
 5           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6    DATED this 26th day of October, 2020.               DATED this 26th day of October, 2020.
 7    McCORMICK, BARSTOW, SHEPPARD,                       BAILEYKENNEDY
      WAYTE & CARRUTH LLP
 8                                                        By:     Andrea M. Champion
                                                                  DENNIS L. KENNEDY
 9    By:     Todd W. Baxter                                      JOSEPH A. LIEBMAN
              TODD W. BAXTER                                      JOSHUA P. GILMORE
10            8337 West Sunset Road, Suite 350                    ANDREA M. CHAMPION
              Las Vegas, NV 89113                                 8984 Spanish Ridge Avenue
11                                                                Las Vegas, NV 89148
              ERON Z. CANNON
12            JENNIFER M. SMITROVICH                      Attorneys for Defendants & Counterclaimant
              FAIN ANDERSON VANDERHOEF
13            ROSENDAHL O'HALLORAN
              SPILLANE PLLC
14            701 Fifth Avenue, Suite 4750
              Seattle, WA 98104
15
              DYLAN P. TODD
16            FORAN GLENNON PALANDECH
              PONZI & RUDLOFF PC
17            2200 Paseo Verde Pkwy., Suite 280
              Henderson, NV 89052
18
      Attorneys for Plaintiffs/Counterdefendants
19

20           IT IS SO ORDERED.
21
                                                   UNITED STATES MAGISTRATE JUDGE
22
                                                                October 27, 2020
23                                                 DATED:
24

25

26

27

28

                                                   Page 3 of 3
Case
 Case2:15-cv-01786-APG-DJA
      2:15-cv-01786-APG-DJA Document
                             Document387-1
                                      388 Filed
                                           Filed10/27/20
                                                 10/26/20 Page
                                                           Page41ofof74




      EXHIBIT C




      EXHIBIT C
Case
 Case2:15-cv-01786-APG-DJA
      2:15-cv-01786-APG-DJA Document
                             Document387-1
                                      388 Filed
                                           Filed10/27/20
                                                 10/26/20 Page
                                                           Page52ofof74




                             Allstate v. Shah

                              EXHIBIT C

  ADDITIONAL CLAIMANT DOCUMENTS PRODUCED BY ALLSTATE

 Allstate Claim No.           Date of Loss            Claimant Initials
    0315614024                 02/05/14                      JB
    0356078303                 01/27/15                      RC
    0383311677                 09/06/15                      JC
    0383779352                 09/11/15                      IB
    0387327414                 09/22/15                      TR
    0385214291                 09/23/15                     WT
    0385498983                 09/25/15                     JGC
    0386140461                 09/29/15                      DL
    0386251003                 10/02/15                      AJ
    0386585772                 10/05/15                      EG
    0388040123                 10/16/15                      JF
    0404642613                 10/21/15                     MB
    0388951451                 10/24/15                      AS
    0389086983                 10/26/15                      IA
    0389147224                 10/26/15                   AS, AS
    0390429355                 10/27/15                   DH, FG
    0389615708                 10/28/15                   BN, AS
    0389732289                 10/29/15                     WC
    0390823169                 11/06/15                     WC
    0391134467                 11/10/15                     NG
    0410228019                 11/13/15                     WG
    0392849931                 11/23/15                     EM
    0392735956                 11/24/15                     JGV
    0393731724                 11/27/15                     MS
    0393449525                 12/01/15                      SH
    0393703087                 12/03/15                     MS
    0395053515                 12/04/15                      JD
    0393988118                 12/06/15                     MV
    0394384564                 12/09/15                    KMB
    0394650535                 12/09/15                      SC
    0394626097                 12/11/15                      LS
    0395363625                 12/17/15                    PA, IA
    0395876055                 12/18/15                     ACR
    0395822935                 12/22/15                      VC
    0395583925                 12/19/15                      CV
    0395859499                 12/22/15                      JL
    0396601403                 12/26/15                      JG
    0396601593                 12/27/15                      AF
Case
 Case2:15-cv-01786-APG-DJA
      2:15-cv-01786-APG-DJA Document
                             Document387-1
                                      388 Filed
                                           Filed10/27/20
                                                 10/26/20 Page
                                                           Page63ofof74




 Allstate Claim No.           Date of Loss            Claimant Initials
    0315614024                 02/05/14                      JB
    0356078303                 01/27/15                      RC
    0397082900                 01/04/16                     AK
    0398036194                 01/12/16                      PB
    0398542613                 01/14/16                      DR
    0399222751                 01/15/16                   SB, RH
    0398761213                 01/17/16                      SB
    0398771782                 01/18/16                      SR
    0399184381                 01/19/16                     DA
    0399213008                 01/21/16                      RA
    0400261665                 01/30/16                      JG
    0401704416                 02/11/16                     KVR
    0401755616                 02/12/16                      KF
    0401888722                 02/14/16                    JR, CB
    0401981824                 02/14/16                      PA
    0402723621                 02/21/16                     RLL
    0403129141                 02/13/16                     BW
    0404498601                 03/04/16                      FP
    0404900656                 03/09/16                     DCA
    0405984097                 03/18/16                      AT
    0406798610                 03/23/16                   MD, MG
    0409429479                 04/06/16                      TN
    0408720779                 04/08/16                      BA
    0408088367                 04/14/16                      RR
    0410220305                 04/19/16                      SS
    0410660534                 04/21/16                     LM
    0411738305                 04/30/16                      CF
    0412369027                 05/05/16                     JVE
    0413391467                 05/12/16                     MA
    0417076056                 06/13/16                      KS
    0417254612                 06/07/16                      RJ
    0417717246                 06/17/16                      FV
    0417945771                 06/18/16                     ESL
    0419314810                 06/30/16                     OAC
    0419586325                 07/01/16                      JD
    0420087165                 07/06/16                      OL
    0421736299                 07/18/16                   LM, LD
    0423367358                 07/26/16                     WB
    0422660613                 07/27/16                    JN, PN
    0424254126                 08/08/16                     WC
    0424434520                 08/09/16                   AM, AM
    0427424411                 09/02/16                      BE
    0435068879                 11/06/16                     CM
    0435845862                 11/13/16                      TT
      Case
       Case2:15-cv-01786-APG-DJA
            2:15-cv-01786-APG-DJA Document
                                   Document387-1
                                            388 Filed
                                                 Filed10/27/20
                                                       10/26/20 Page
                                                                 Page74ofof74




        Allstate Claim No.          Date of Loss           Claimant Initials
           0315614024                02/05/14                      JB
           0356078303                01/27/15                      RC
           0437723083                11/30/16                   AL, GP
           0439746669                12/18/16                      SG
           0442712303                01/15/17                      JJ
           0443978895                01/25/17                     MF
           0488060559                01/08/18                      JA
           0493472096                02/26/18               DB, TB, CB, AB
           0494794126                03/10/18                   TG, KG
           0495002909                03/12/18                    SBC
           0504355793                06/02/18                      JH
           0505852442                06/08/18                      FH
           0505373274                06/11/18                     AQ
           0509287140                06/13/18                      DL
           0506337492                06/18/18                      FS
           0558905642                07/18/18                      LH
           0510155518                07/19/18                      RP
           0515746071                08/31/18                     FM
           0515530103                09/01/18             EC, BC, JE, LSC, RA
           0563204817                09/21/18                      RC
           0519488225                10/04/18                      JB
           0522796241                10/30/18                      SC
           0525025409                11/18/18                      LF
           0526213913                11/28/18                      DS
           0528017486                12/14/18                      AR
           0529877788                12/21/18                    SMP
           0553340571                03/16/19                     MT
           0540985801                04/07/19                     KK
           0543014807                04/23/19                      AS
           0543472260                04/26/19                     MM
           0545432866                05/12/19                     ICH
           0547141879                05/27/19                     FM
           0548496602                05/27/19                     FM
           0551461593                06/29/19                     JMS
           0552171381                07/03/19                     HD
           0558494159                08/25/19                    ACM



003246-001559 6949732.1
